RAWLINSON, Circuit Judge,
Dissenting.
I respectfully dissent. INS v. Elias-Zacarias, 502 U.S. 478, 481, 112 S.Ct. 812, *751117 L.Ed.2d 38 (1992), instracts that we are to defer to an asylum determination made by the Board of Immigration Appeals (“BIA”), so long as its decision “is supported by reasonable, substantial, and probative evidence on the record considered as a whole”. Id. We may reverse the BIA’s determination only if evidence compels a contrary result. Id. The record reflects that during the second trial in the Philippines, when the threats were occurring, Ms. Carabeo continued to testify, and was not harmed. There is absolutely no evidence in the record that the threats were acted upon in any way. Although threats alone may constitute persecution, as the majority recognizes, a finding of persecution is not compelled by virtue of the existence of threats. See Lim v. INS, 224 F.3d 929, 936 (9th Cir.2000). Accordingly, I would deny the petition.